In an action to recover damages for defamation, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated June 25, 2004, as denied his motion pursuant to CPLR 3215 for leave to enter judgment upon the defendant’s default in appearing or answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
To successfully oppose the plaintiffs motion for leave to enter judgment upon the defendant’s default in appearing or answering the complaint, the defendant was required to demonstrate a reasonable excuse for his default in answering and a meritorious defense (see CPLR 5015 [a] [1]; Albano v Nus Holding Corp., 233 AD2d 280, 281 [1996]). Under the circumstances, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion (see Eckna v Kesselman, 11 AD3d 507 [2004]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.